Citation Nr: 1422637	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  06-09 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for low back syndrome with strain prior to June 14, 2007.

2.  Entitlement to an evaluation in excess of 20 percent for low back syndrome with strain on or after June 14, 2007.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied a rating in excess of 10 percent for the Veteran's service-connected low back disability. 

During the pendency of the appeal, in August 2007, the RO increased the rating to 20 percent, effective from June 14, 2007.  The Veteran continued to disagree with the assigned evaluation.  He also challenged the effective date for the assignment of the 20 percent rating.

In May 2009, the Board denied an increased rating for the service-connected low back disability both before and after June 14, 2007.  The Board also denied an effective date earlier than June 14, 2007, for the assignment of the 20 percent rating.

The Veteran appealed the Board's May 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court issued a memorandum decision vacating and remanding the portion of the Board's decision that denied an increased rating for the Veteran's service-connected low back disability before, on, and after June 14, 2007.  The issue of entitlement to an effective date earlier than June 14, 2007, for the assignment of a 20 percent rating for the low back disability was deemed abandoned.

The Board subsequently remanded the case in November 2011, October 2012, and September 2013 in an attempt to comply with the Court's June 2011 memorandum decision. 

The claims file in this appeal is maintained electronically in the Veterans Benefits Management System (VBMS).

The Board notes that the RO also denied a claim for TDIU in March 2007.  The Veteran submitted a notice of disagreement with that decision, and the RO issued an August 2007 statement of the case (SOC).  However, as noted in the Board's May 2009 decision, the Veteran did not file a substantive appeal in response to the August 2007 SOC.  Instead, he indicated in a July 2008 substantive appeal (VA Form 9) that he was only appealing the issue of entitlement to an earlier effective date for his service-connected benefits, as had been addressed in a separate March 2008 statement of the case.  The RO consequently did not certify the issue of entitlement TDIU to the Board.  

Nevertheless, in light of the information received in August 2013 showing that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) based on his service-connected back disability, the Board now remands what it construes as a newly raised claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 455, footnote 7 (2009) (a TDIU claim is part of an increased rating claim, and when such claim is raised by the record it is part and is part and parcel of an appealed claim for a higher disability rating).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's September 2013 remand, the AOJ sought to obtain the Veteran's SSA disability records.  However, the records associated with the Veteran Benefits Management System do not include the medical treatment records as described in SSA adjudication documents.  VA has a duty to obtain potentially relevant Social Security Administration (SSA) records when it has actual notice that the Veteran is receiving SSA benefits.  See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).  The SSA records, to include the relevant records of medical treatment, must be sought, as requested in the Board's September 2013 remand.  See 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159(c)(2); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the Board finds that the claim for TDIU must be remanded for appropriate development and adjudication by the AOJ.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran identify all records of VA and non-VA health care providers who have treated his service-connected low back disability from February 2004 to the present that may not have been previously associated with the claims file.
 
After obtaining any appropriate authorizations for release of medical information, the AOJ should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider that the Veteran identifies.  

The records sought should also include any potentially relevant VA treatment records dated from August 2013 to the present.

The Veteran should also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the AOJ.
 
2.  The AOJ should take all necessary steps to obtain the any available medical evidence upon which a SSA decision was based. 

3.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ should ensure that proper notice is provided and that any necessary development is completed.  Such development may include obtaining information about the Veteran's employment history or obtaining additional medical evidence or a medical opinion.

4.  Thereafter, the AOJ should review the claims file and ensure that no other notification or development action, in addition to that directed above, is required.  This should include consideration of whether a VA compensation examination is required for a determination on the merits of any aspect of this appeal.  See 38 U.S.C.A. § 5103A(d).  If further action is required, the AOJ should undertake it before further adjudication of this appeal.
 
5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



